505 F.2d 1250
In re Rudolph William STUCKENBERG, Jerome W. SIDEL, Trusteein Bankruptcy, Appellant,v.FIRST FEDERAL SAVINGS & LOAN ASSOCIATION OF NORMANDY, Appellee.
No. 74-1357.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 12, 1974.Decided Dec. 4, 1974.

Donald R. Wilson, St. Louis, Mo., for appellant.
Michael J. Doster, St. Louis, Mo., for appellee.
Before GIBSON, Chief Judge, CLARK, Associate Justice, Retired,* and WEBSTER, Circuit Judge.
PER CURIAM.


1
The trustee in bankruptcy appeals an adverse determination of the District Court1 that First Federal Savings, the mortgagee of real property owned by the bankrupt, is entitled to the rents collected by it on the mortgaged premises after bankruptcy.  The District Court's Memorandum Opinion and Order, reported at 374 F.Supp. 15 (E.D.Mo.1974), set aside that portion of the Referee's order which required First Federal to turn over the rents from two of the five apartment units in the mortgaged premises.


2
Upon a careful consideration of the record, briefs, and arguments of the parties, the Court has concluded that the decision of the District Court should be affirmed on the basis of the reasons set forth in Judge Regan's opinion.  We think that the District Court correctly applied Missouri law to the undisputed facts in the record.  When viewed in the totality of the circumstances appearing in the record, the District Court's conclusion that First Federal was a mortgagee in possession before bankruptcy is correct and entitled to affirmance upon appeal.


3
For these reasons the judgment appealed from is affirmed.



*
 Associate Justice Tom C. Clark, United States Supreme Court, Retired, sitting by designation


1
 The Honorable John K. Regan, United States District Judge for the Eastern District of Missouri